               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 LOGAN MEYER, CHRISTILYNN
 MEYER, and THOMAS MEYER,

                       Plaintiffs,                      Case No. 18-CV-916-JPS

 v.

 NAVIENT SOLUTIONS, LLC,                                                ORDER

                       Defendant.


       On June 18, 2018, Thomas Meyer (“Thomas”), his wife Christilynn

Meyer (“Christilynn”), and their son Logan Meyer (“Logan”) (collectively,

“Plaintiffs”) filed this diversity action against Navient Solutions, LLC

(“Navient”), claiming violations of the Wisconsin Consumer Protection Act.

(Docket #1). On March 1, 2019, Navient filed a motion for summary

judgment, which is now fully briefed.1 (Docket #25). For the reasons




       1 On February 20, 2019, Navient filed an expedited non-dispositive motion
for extension of time of the dispositive motion deadline, which the Court had set
for March 1, 2019. (Docket #20). Civil Local Rule 7(h)(2) allows respondents seven
days to oppose expedited motions. The Court waited seven days to allow Plaintiffs
to oppose. On March 1, 2019, before the Court could issue its order, Navient
complied with the pre-existing dispositive motion deadline. (Docket #25).
Therefore, Navient’s expedited non-dispositive motion (Docket #20) is moot, and
will be denied accordingly.
        Meanwhile, on February 21, 2019, Plaintiffs filed a motion for a protective
order, seeking to quash a notice of deposition set for Monday, February 25, 2019.
(Docket #22). This deposition date was offered by Navient in the event the Court
denied their expedited motion for an extension of time. (Docket #20 at 2–3).
Navient had twenty-one days to respond to the motion. Civ. L.R. 7(b). Navient did
not oppose the motion by March 14, 2019, but by that time, the issue was already
moot. Therefore, Plaintiffs’ motion also will be denied accordingly.
explained below, Navient’s motion will be granted in part and denied in

part.

1.      STANDARD OF REVIEW

        Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

Court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The Court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the [C]ourt that [his] case is

convincing, [he] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

2.      RELEVANT FACTS

        On September 12, 2013, Thomas executed a Federal Direct Parent

PLUS Loan Application and Promissory Note worth $4,000.00 so that his

son, Trevor, could attend college. The loan was disbursed in $2,000.00

increments on September 23, 2013 and January 14, 2014. The following year,

Thomas executed the same type of loan so that his other son, Logan, could


                                  Page 2 of 12
attend college. This time the loan was for $13,260.000, which was disbursed

in $6,655.00 and $6,605.00 increments on September 24, 2014 and February

9, 2015. The interest rate for both loans is 7.9%. Any unpaid interest that the

loans accrue is capitalized, which means that any unpaid interest on each

loan is added to the principal. If the interest is not paid, the loans grow in

size, with correspondingly higher interest rates. These loans, though

governmental, are serviced by a private company called “Navient.”

       The repayment period of the loans began on the day of the final

disbursement for each loan. In other words, Trevor’s loan became repayable

on January 14, 2014, and Logan’s loan became repayable on February 9,

2015. Loan payments could be deferred while the student was enrolled at

least part-time in an eligible school, but such deferment was discretionary.

Navient receives information regarding students’ enrollment status from

the National Student Loan Database System (“NSLDS”). On January 7,

2014, Navient received a report from the NSLDS indicating that Trevor was

enrolled full-time. Thereafter, Navient received regular reports from

NSLDS indicating the students’ enrollment. As the signatory parent,

Thomas was required to pay the interest on the loans even if the loans were

in deferment.

       The parties dispute whether the loans would be automatically

deferred while the students were appropriately enrolled in eligible schools.

The loan document states that,

                you may receive a deferment while you are
                enrolled in school on at least a half-time
                basis. . .if (1) you submit a deferment request
                form to your servicer along with documentation
                of your eligibility for the deferment, or (2) your
                servicer receives information from the school
                you are attending that indicates you are


                                  Page 3 of 12
              enrolled at least half time. If your servicer
              processes a deferment based on information received
              from your school, you will be notified of the
              deferment and will have the option of canceling
              the deferment and continuing to make
              payments on your loan. (emphasis added).

       Plaintiffs did not request a deferment or receive a notification that

the loans were deferred. Nevertheless, based on this language, they

believed the deferment was automatic.

       Direct PLUS Loans taken out by parents are governed by 34 C.F.R. §

685.204(c)(2), which states that loans are eligible for deferral under the

following circumstances:

              (i) Upon the request of the borrower, during the
              period when the student on whose behalf the
              loan was obtained is enrolled at an eligible
              institution on at least a half-time basis; and
              (ii) Upon the request of the borrower, during the
              six-month period that begins on the later of the
              day after the student on whose behalf the loan
              was obtained ceases to be enrolled on at least a
              half-time basis or, if the parent borrower is also
              a student, the day after the parent borrower
              ceases to be enrolled on at least a half-time basis.
              (emphasis added).

       Based on these regulations, Navient submits that Thomas, as the

borrower, needed to request a deferment. The parties dispute whether

Navient knew that Trevor and Logan were enrolled full-time in eligible

schools. In any case, Thomas did not make payments on the repayment due

date that began in 2014 because he believed that the loans were

automatically deferred.

       From April 2014 to November 2016, Navient made approximately

105 calls to the Plaintiffs regarding the status of the loans, including at least


                                  Page 4 of 12
one on Christmas Eve. On December 27, 2014, Navient contacted Thomas

and informed him that payment on the loans was past-due. Thomas

explained that the students were both in school, but Navient informed

Thomas that it did not have the enrollment information necessary to defer

the loans. Navient sent Thomas a deferment form. However, the address

was incorrect, and Thomas never received the letter.

      On May 27, 2015, Thomas’ wife, Christilynn, called Navient in order

to inquire about the deferred status of the loans. She was told that the

students’ schools needed to complete a deferment form, which Navient sent

to Christilynn using the same address used in December 2014. Again,

Plaintiffs did not receive the form. On August 31, 2015, Thomas contacted

Navient about the deferments. Navient attempted, a third time, to send

Thomas a deferment form, but they sent it to the same incorrect address,

and Plaintiffs never received the letter. Accordingly, nobody ever returned

a deferment form to Navient regarding either of the two loans.

       The deferment criteria and forms are also available online. The

deferral form requires the signatory parent to complete one section, and an

authorized school official to complete another section. The website also

states that a person must request a deferment, or else they would be

expected to begin making payments immediately after the loan was

disbursed. Signatories have the ability to make payments on loans by

website, phone, or mail.

      In 2017, Navient also contacted Plaintiffs several times. In August

2017, Navient spoke with Thomas and Logan three times regarding the

loans and the bank account information on file. On October 5, 2017, Navient

received a call from Thomas and, on October 23, 2017, successfully left

voicemails for Trevor and Logan. Nevertheless, ostensibly in an attempt to


                               Page 5 of 12
reach Thomas, on October 25, 2017 Navient also sent letters to Gerald

Marble and Daniel Meyer, Thomas’ relatives who are listed as references

on the loan application. The letters stated that Navient was trying to contact

Thomas in connection with a student loan. The letters requested updated

contact information, but did not mention that the loans were delinquent.

       As a result of Navient’s collection practices, Plaintiffs state that at

least one credit card was not renewed, and the parties were embarrassed,

distressed, and anxious about the effect that this will have on their finances

and their prospects for the future.

3.     ANALYSIS

       3.1     Wis. Stat. § 427.104(1)(e) 2

       Under Wisconsin law, lenders are prohibited from “disclos[ing] to a

person other than the customer or the customer’s spouse information

affecting the customer’s reputation, whether or not for credit worthiness,

with knowledge or reason to know that the other person does not have a

legitimate business need for the information.” Wis. Stat. § 427.104(1)(e). At

least one court has held that “the fact that one has taken out student loans

from the government (and thus has to deal with a loan servicer) is not a

stain on one’s reputation.” Weber v. Great Lakes Educ. Loan Serv’s, Inc., 2013


       2 Plaintiffs withdrew their claims related to credit worthiness, which results
in dismissal of the violation of Wis. Stat. § 427.104(1)(c), which prevents debt
collectors from disclosing “information adversely affecting the customer’s
reputation for credit worthiness with knowledge or reason to know that the
information is false.” (Docket #29 at 19 n.6). Confusingly, Plaintiffs still argue that
the letters sent to Thomas’ parents violated Wis. Stat. § 427.104(1)(c) because they
falsely claimed that Navient could not reach Thomas in connection with a student
loan. (Docket #29 at 10–11). However, it is not evident that a simple request for
contact information would adversely affect a customer’s reputation for credit
worthiness, nor have Plaintiffs offered any evidence that this is the case. Therefore,
in either situation, the claim arising under Wis. Stat. § 427.104(1)(c) is dismissed.


                                    Page 6 of 12
WL 3943507, at *5 (W.D. Wis. July 30, 2013) (finding no violation of

subsection 427.104(1)(e) where loan servicers informed the plaintiff’s

mother that he had an account with them and requested his contact

information).

       The letters that Navient sent to Thomas’ relatives divulged that

Thomas had taken out a student loan and stated that Navient needed

Thomas’ most up-to-date contact information so that he did not miss out on

“important updates.” Nothing in the letters suggests that Thomas had

missed a loan payment, was in default, or in any other way divulges

information about Thomas’ commitment to the loan. In short, they did not

contain any information that would be damaging to a person’s reputation.

Plaintiffs invite the Court to speculate that the letters imply financial

difficulty. However, there is no evidence by which a reasonable jury could

find that the letters amounted to a violation of Section 427.104(1)(e).3

Accordingly, the claim regarding this violation is dismissed.

       3.2      Wis. Stat. § 427.104(1)(g)

       Wis.     Stat.   §   427.104(1)(g)    bars    a   debt    collector    from

“comminucat[ing] with the customer or a person related to the customer

with such frequency or at such unusual hours or in such a manner as can

reasonably be expected to threaten or harass the customer.” Any action

must be brought “within one year after the date of the last violation. . .two

years after consummation of the agreement[,] or one year after last

payment, whichever is later.” Wis. Stat. § 425.307.



       3Because the claims for violations of Wis. Stat. § 427.104(1)(c) and (e) will
each be dismissed for want of evidence, they are necessarily dismissed as to
Christilynn and Logan as well. Therefore, the Court declines to assess their
standing as “customers” under these subsections.


                                   Page 7 of 12
       A flurry of calls occurred in 2014-2016, but the Plaintiffs also received

calls and voicemails in late 2017, and letters were sent to Thomas’ relatives

in late 2017. This action was filed in June 2018. The question then becomes,

do Plaintiffs’ claims concerning the calls in 2014-2016 relate to the calls and

letters that they received in 2017? There is little authority to assist in this

determination, but it appears that violations outside the statute of

limitations may be actionable if they are part of a continuation of violations

that occurred within the statute of limitations. See Hopkins v. Capital One

Bank, USA, N.A., 2015 WL 327631, at *5–6 (W.D. Wis. Jan. 26, 2015)

(discussing Wis. Stat. § 428.106(4), which contained “the same rule” as Wis.

Stat. § 425.307(1), and finding that the statute “appears to recognize a

continuous violation by allowing a claim based on the date of the last

violation in the continuum.”) (citations and quotations omitted);

McDonough v. WESTconsin Credit Union, 2015 WL 1326413, at *1 (W.D. Wis.

Mar. 25, 2015) (rejecting the continuing violation doctrine where there was

only one action with continuing consequences that occurred outside of the

limitations period); McAdams v. Wheaton Franciscan Med. Group, 2014 WL

2589963, at *3 (E.D. Wis. June 10, 2014) (declining to apply the continuing

violation doctrine in an FDCPA case where none of the acts giving rise to

the violation occurred in the limitations period).

       By contrast, in this situation, Navient made a series of harassing

communications in 2014-2016, and continued to make harassing

communications in 2017. It is undisputed that all communications

pertained to Navient’s attempts to collect payment on the Direct PLUS

loans that Thomas took out on behalf of his sons. Therefore, the acts that

occurred in 2017 can be seen as part of a continuum of harassing

communications. For the purpose of Section 427.104(1)(g), the statute of


                                 Page 8 of 12
limitations would begin to run on the date of the last arguably threatening

or harassing communication. This appears to have been in October 2017,

when Navient sent letters to Thomas’ relatives just two days after leaving

voicemails for Trevor and Logan. Accordingly, the statute of limitations

does not bar this claim.

       Navient also argues that there is no violation as to Christilynn or

Logan because its phone calls were directed “solely” at Thomas. However,

there is evidence in the record that Navient attempted to contact (and leave

voicemails for) Logan, that Navient called the family more than once on

Christmas Eve, and that Navient called the home phone and spoke with

Christilynn. A reasonable jury could find, based on the dates and times of

the phone calls, as well as the numbers dialed, that Navient directed their

calls to Christilynn and Logan as well as Thomas. Additionally, it is a

question for the jury whether these calls and letters were harassment at

all—taking into account the lapses of time in their delivery. See Weber, 2013

WL 3943507, at *5 (“Ordinarily, whether conduct harasses, oppresses, or

abuses will be a question for the jury”) (citing Jeter v. Credit Bureau, Inc., 760

F.2d 1168, 1179 (11th Cir. 1985)).

       3.3    Wis. Stat. § 427.104(1)(j)

       Debt collectors are prohibited from “claim[ing] or attempt[ing] or

threaten[ing] to enforce a right with knowledge or reason to know that the

right does not exist.” Wis. Stat. § 427.104(1)(j). This subsection is also

governed by Wis. Stat. § 425.307, which provides that actions must be

brought “within one year after the date of the last violation. . .two years

after consummation of the agreement[,] or one year after last payment,

whichever is later.” Violations that pre-date the commencement of the

statute of limitations period are barred. Kirk v. Credit Acceptance Corp., 829


                                  Page 9 of 12
N.W.2d 522, 528 (Wis. Ct. App. 2013) (treating a deficiency action, which

started the statute of limitations, as a separate violation from other claims

for the purpose of deeming the claims timely). However, as discussed

above, certain violations outside of the statute of limitations might be

actionable if they are part of a continuum that includes actionable conduct

that occurred within the statutory period. See Hopkins, 2015 WL 327631, at

*5–6; McDonough, 2015 WL 1326413, at *1; McAdams, 2014 WL 2589963, at

*3.

       Navient argues that the violation of Wis. Stat. § 425.307, which

prohibits debt collectors from attempting to enforce a right that they know

or have reason to know does not exist, is barred by the statute of limitations

because Plaintiffs alleged in their complaint that “in 2015, Navient stopped

demanding payments and falsely asserting that [the children] were not in

school.” (Docket #1 ¶ 12). Accordingly, they contend, Plaintiffs should have

filed a complaint by December 31, 2015.

       Plaintiffs argue that the statute of limitations does not apply because

they have been paying their loans, therefore their “last” payment occurred

within the past year. However, Plaintiffs do not cite to any evidence in the

record in support of their argument. They also argue, vaguely, that the

statute of limitations does not apply because the violations in 2014 were

continuing violations that relate to the letters in 2017. (Docket #29 at 12–13)

(discussing the harassing phone calls but not the assertion of a right that

did not exist). This is an extremely close call. Based on Plaintiffs’ failure to

adequately argue or offer evidence to the contrary, the Court is inclined to

find that the statute of limitations bars this claim.

       However, even if the Court had found that the statute of limitations

did not bar the claim, the claim must be dismissed in light of 34 C.F.R. §


                                 Page 10 of 12
685.204. The regulation explicitly provides that parent borrowers of Direct

PLUS Loans are eligible for deferment in two situations, each of which is

contingent “upon the request of the borrower.” 34 C.F.R. § 685.204(c)(2)(i),(ii).

Thomas never submitted the forms needed to request a loan deferral. In

light of this, there is no basis by which a reasonable jury could find that

Navient knew or should have known it had no right to payment from

Thomas while his sons were in school. Accordingly, this claim is dismissed.

       3.4     Wis. Stat. § 421.108

       Wis. Stat. § 421.108 “imposes an obligation of good faith in its

performance or enforcement” of various loan agreements. In light of the

foregoing potential violation of Wis. Stat. § 427.104(1)(g), a reasonable jury

could also find that Navient failed to act in good faith in its attempts to

contact the Plaintiffs regarding the status of the loans.

       Plaintiffs failed to address Navient’s arguments to dismiss the claims

regarding improper interest accrual and the income-based repayment plan.

Therefore, those arguments are deemed waived and the claims are

dismissed.

4.     CONCLUSION

       For the reasons stated above, the Court will grant Navient’s motion

for summary judgment as to the violations of Wis. Stat. § 427.104(1)(c), (e),

(j). However, it will deny the motion for summary judgment as to the

violation of Wis. Stat. §§ 427.104(1)(g), 421.108 because the issues of whether

Navient’s communications with the Plaintiffs amounted to harassment, and

whether this amounted to a breach of the duty to act in good faith, are best

left for the jury.




                                 Page 11 of 12
       Accordingly,

       IT IS ORDERED that Navient’s expedited motion for an extension

of the dispositive motion deadline (Docket #20) be and the same is hereby

DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiffs’ motion for a protective

order (Docket #22) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Navient’s motion for summary

judgment (Docket #25) be and the same is hereby GRANTED in part and

DENIED in part; and

       IT IS FURTHER ORDERED that Plaintiffs’ claims predicated on

violations of Wis. Stat. § 427.104(1)(c), (e), (j), and any claims arising from

Navient’s interest accrual or income-based repayment plan, be and the

same are hereby DISMISSED.

       Dated at Milwaukee, Wisconsin, this 30th day of May, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 12 of 12
